UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM20-F/A (AMENDMENT NO. 1) (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION12(b)OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-31815 HYDROGENICS CORPORATION - CORPORATION HYDROGÉNIQUE (Exact name of Registrant as specified in its charter) Canada (Jurisdiction of incorporation or organization) 220 Admiral Boulevard Mississauga, Ontario Canada L5T 2N6 (905) 361-3660 (Address of principal executive office) Jennifer Barber, Chief Financial Officer 220 Admiral Boulevard Mississauga, Ontario Canada L5T 2N6 (905) 361-3638Fax (905) 361-3626 (Name, Telephone, Email and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section12(b)of the Act. Title of each class Name of each exchange on which registered Common Shares The Nasdaq Global Market Securities registered or to be registered pursuant to Section12(g)of the Act. None Securities for which there is a reporting obligation pursuant to Section15(d)of the Act. Warrants Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. At December 31, 2011, 6,605,648 common shares were issued and outstanding Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. o Yes x No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. o Yes x No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board x Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. o Item 17 o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes x No EXPLANATORY NOTE Hydrogenics Corporation (the Company”) is filing this Amendment No. 1 on Form 20-F/A (the “Form 20-F/A”) to amend its Annual Report on Form 20-F for the year ended December 31, 2011 (the “Form 20-F”), previously filed with the Securities and Exchange Commission on March 28, 2012.The independent auditor’s report (the “Report”) filed with the Form 20-F inadvertently omitted the date, and location of issuance, of such Report.This Form 20-F/A replaces the Report with the correct version of the Report that includes the date and location of issuance of such Report and presents Item 18 of the Form 20-F with the correct version of the Report.No changes are being made to the audited financial statements and notes thereto contained in the Form 20-F. Except as expressly set forth above, this Form 20-F/A does not, and does not purport to, amend any other information in the Form 20−F, does not reflect any events that may have occurred after the Form 20-F was filed and does not modify or update in any way any disclosures made in the Form 20-F. PART III ITEM 18.FINANCIAL STATEMENTS The following financial statements are filed as part of this annual report on Form20-F. Page Index to Consolidated Financial Statements F-1 Management’s Responsibility for Financial Reporting F-2 Management’s Report on Internal Control Over Financial Reporting F-3 Independent Auditors’ Report F-4 Consolidated Balance Sheets F-5 Consolidated Statements of Operations F-6 Consolidated Statements of Shareholders’ Equity F-7 Consolidated Statements of Cash Flows F-8 Notes to Consolidated Financial Statements F-9 F-1 Management’s Responsibility for Financial Reporting Management’s Discussion and Analysis of Financial Condition and Results of Operations and the consolidated financial statements have been prepared by management and approved by the Board of Directors of the Corporation. The consolidated financial statements were prepared in accordance with International Financial Reporting Standards and, where appropriate, reflect management’s best estimates and judgments. Where alternative accounting methods exist, management has chosen those methods considered most appropriate in the circumstances. Management is responsible for the accuracy, integrity and objectivity of the consolidated financial statements within reasonable limits of materiality, and for maintaining a system of internal controls over financial reporting as described in “Management’s Report on Internal Control Over Financial Reporting.” Management is also responsible for the preparation and presentation of other financial information included in the Annual Report and its consistency with the consolidated financial statements. The Audit Committee, which is appointed annually by the Board of Directors and comprised exclusively of independent directors, meets with management as well as with the independent auditors to satisfy itself that management is properly discharging its financial reporting responsibilities and to review the consolidated financial statements and the independent auditor’s report. The Audit Committee reports its findings to the Board of Directors for consideration in approving the consolidated financial statements for presentation to the shareholders. The Audit Committee considers, for review by the Board of Directors and approval by the shareholders, the engagement or reappointment of the independent auditors. The shareholders’ auditors have full access to the Audit Committee, with and without management being present, to discuss the consolidated financial statements and to report their findings from the audit process. The consolidated financial statements have been audited by the shareholders’ independent auditors, PricewaterhouseCoopers LLP, Chartered Accountants, and their report is provided herein. March 27, 2012 Mississauga, Ontario Daryl C. F. Wilson President and Chief Executive Officer Jennifer Barber Chief Financial Officer F-2 Management’s Report on Internal Control Over Financial Reporting Management of Hydrogenics Corporation (the “Corporation”) is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is a process designed by, or under the supervision of, the President and Chief Executive Officer and the Chief Financial Officer and is effected by the Board of Directors, management and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with International Financial Reporting Standards.It includes those policies and procedures that: • provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Corporation’s assets that could have a material effect on the Corporation’s consolidated financial statements; • pertain to the maintenance of records that accurately and fairly reflect, in reasonable detail, the transactions related to and dispositions of the Corporation’s assets; and • provide reasonable assurance that transactions are recorded as necessary to permit preparation of consolidated financial statements in accordance with International Financial Reporting Standards, and that the Corporation’s receipts and expenditures are made only in accordance with authorizations of management and the Corporation’s directors; and, due to its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of the effectiveness of internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Corporation’s internal control over financial reporting as at December 31, 2011, based on the criteria set forth in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management concluded that, as at December 31, 2011, the Corporation’s internal control over financial reporting was effective. March 27, 2012 Mississauga, Ontario Daryl C. F. Wilson President and Chief Executive Officer Jennifer Barber Chief Financial Officer F-3 INDEPENDENT AUDITOR’S REPORT To the Shareholders of Hydrogenics Corporation We have audited the accompanying consolidated financial statements of Hydrogenics Corporation and its subsidiaries, which comprise the consolidated balance sheets as at December 31, 2011 and December 31, 2010 and January 1, 2010 and the consolidated statements of operations and comprehensive loss, consolidated statements of cash flows, and consolidated statements of changes in equity for the years ended December 31, 2011 and December 31, 2010, and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, as issued by the International Accounting Standards Board (IASB) and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Hydrogenics Corporation and its subsidiaries as at December 31, 2011 and December 31, 2010 and January 1, 2010 and their financial performance and their cash flows for the years ended December 31, 2011 and December 31, 2010 in accordance with International Financial Reporting Standards as issued by the IASB. Emphasis of matter Without qualifying our opinion, we draw attention to note 1 in the consolidated financial statements which describes matters and conditions that indicate the existence of a material uncertainty that casts substantial doubt about Hydrogenics Corporation’s ability to continue as a going concern. Chartered Accountants, Licensed Public Accountants Toronto, Ontario March 27, 2012 F-4 Hydrogenics Corporation Consolidated Balance Sheets (in thousands of US dollars) December 31 December 31 January 1 Assets Current assets Cash and cash equivalents $ $ $ Restricted cash (note 26) Trade and other receivables (note 6) Grants receivable Inventories (note 7) Prepaid expenses Non-current assets Restricted cash (note 26) Property, plant and equipment (note 8) Intangible assets (note 9) Goodwill (note 10) Total assets $ $ $ Liabilities Current liabilities Trade and other payables (note 11) $ $ $ Provisions (note 12) Unearned revenue Warrants (note 14) - Non-current liabilities Other non-current liabilities (note 13) Total liabilities Equity Share capital (note 14) Contributed surplus Accumulated other comprehensive loss ) ) - Deficit ) ) ) Total equity Total equity and liabilities $ $ $ Going concern (note 1), Contingencies and guarantees (notes 23 and 26)­ Douglas Alexander Chairman Norman Seagram Director The accompanying notes form an integral part of these consolidated financial statements. F-5 Hydrogenics Corporation Consolidated Statements of Operations and Comprehensive Loss (in thousands of US dollars except for share and per-share amounts) Revenues (note 29) $ $ Cost of sales (notes 16 and 17) Gross profit Operating expenses Selling, general and administrative expenses (notes 15, 16 and 17) Research and product development expenses (notes 16, 17 and 18) Litigation settlements (note 24) - ) Other losses 92 Loss from operations ) ) Finance income (expenses) Interest income 41 37 Interest expense ) ) Foreign currency gains Foreign currency losses ) ) Other finance (losses) gains, net (note 19) ) Finance income (loss), net ) 2 ,366 Loss before income taxes ) ) Income tax expense (note 20) - 3 Net loss for the year ) ) Exchange differences on translating foreign operations ) ) Comprehensive loss for the year $ ) $ ) Net loss per share Basic and diluted(note 21) $ ) $ ) Weighted average number of common shares outstanding (note 21) The accompanying notes form an integral part of these consolidated financial statements. F-6 Hydrogenics Corporation Consolidated Statements of Changes in Equity (in thousands of US dollars, except for share and per share amounts) Common shares Contributed Accumulated other Com- prehensive Total Number Amount surplus Deficit loss equity Balance at January 1, 2010 $ $ $ ) $ - $ Comprehensive loss for the year - - - ) ) ) Issuance of common shares (note 14) - - - Adjustment for partial shares on share consolidation ) - Stock-based compensation expense (note 15) - Balance at December 31, 2010 ) ) Comprehensive loss for the year - - - ) ) ) Issuance of common shares (note 14) - - - Adjustment for partial shares on share consolidation (2 ) - Issuance of common shares on exercise of stock options(note 15) 13 - - - 13 Stock-based compensation expense (note 15) - Balance at December 31, 2011 $ $ $ ) $ ) $ The authorized share capital of the Corporation consists of an unlimited number of common shares, with no par value, and an unlimited number of preferred shares in series, with no par value. The accompanying notes form an integral part of these consolidated financial statements. F-7 Hydrogenics Corporation Consolidated Statements of Cash Flows Years ended December 31 (in thousands of US dollars) Cash and cash equivalents provided by (used in): Operating activities Net loss for the year $ ) $ ) Items not affecting cash: Loss on disposal of assets 42 93 Amortization and depreciation Other finance losses (gains), net (note 19) ) Unrealized foreign exchange gains ) Non-cash selling, general and administrative expenses - Stock-based compensation (note 15) Portion of borrowings recorded as a reduction from research and product development expenses (note 13) ) - Imputed interest on long-term debt (note 13) 7 - Net change in non-cash working capital (note 28) ) Cash used in operating activities ) ) Investing activities (Increase) decrease in restricted cash ) Proceeds from disposal of property, plant and equipment 10 Purchase of property, plant and equipment ) ) Purchase of intangible assets ) (3
